

116 HR 3176 IH: To direct the Secretary of Defense to modify the Certificate of Release or Discharge from Active Duty (DD Form 214) to be machine readable and electronically transferable.
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3176IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Brown of Maryland (for himself, Mr. Cisneros, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to modify the Certificate of Release or Discharge from Active
			 Duty (DD Form 214) to be machine readable and electronically transferable.
	
		1.Machine readability and electronic transferability of Certificate of Release or Discharge from
			 Active Duty (DD Form 214)
 (a)Modification requiredThe Secretary of Defense shall modify the Certificate of Release or Discharge from Active Duty (DD Form 214) to be machine readable and electronically transferable.
 (b)Deadline for modificationThe Secretary of Defense shall release a revised Certificate of Release or Discharge from Active Duty (DD Form 214), modified pursuant to subsection (a), not later than two years after the date of the enactment of this Act.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report to Congress regarding the following:
 (1)What systems of the Department of Defense require an individual to manually enter information from DD Form 214.
 (2)What activities of the Department of Defense require a veteran or former member of the Armed Forces to provide a physical copy of DD Form 214.
 (3)The order of priority for modernizing items identified under paragraphs (1) and (2) as determined by the Secretary.
 (4)The estimated cost, as determined by the Secretary, to automate items identified under paragraphs (1) and (2).
				